              Case 1:19-cv-11516-JMF Document 53 Filed 12/04/20 Page 1 of 1




                                                                                       November 30, 2020
By ECF
Honorable Jesse M. Furman U.S.D.J.
United States District Court,
500 Pearl Street,
New York, New York 10007


           Re: Yosef Magid v Waldman 19-CV-11516 (JMF)
Your Honor,
       I represent Petitioners, Yosef Magid and Jacob Rottenberg in the above referenced action to
enforce an arbitration award, in which the Court issued a judgment in favor of Petitioners.
        On October 21, 2020, I issued Interrogatories and a Notice to Produce, seeking information as to
the identity, location and scope of Respondent’s assets, and served the same on Respondents counsel. No
responses have been provided to my office whatsoever. I complained of the same to Respondent’s counsel
last Tuesday, November 24th, 2020, seeking to avoid judicial interference, and to date, have not received
any discovery. In accordance with Local Rule 37.2, Petitioners hereby request an informal conference so
that this matter can be resolved without resorting to motion practice.

                                                                  Respectfully,

Per the Court's Individual Rules and Practices,
Respondent had three business days to respond to
                                                                Maurice I. Rosenberg
this letter. He filed nothing. In light of that, and in
light of the fact that his time to object to Petitioners' discovery requests has come and gone, there is
no need for a conference. Respondent shall cure his discovery deficiencies within one week of the
date of this endorsement. Failure to do so may result in sanctions. The Clerk of Court is directed to
terminate ECF No. 51.

                                      SO ORDERED.


                                                                    December 4, 2020
